                UNITED STATES BANKRUPTCY COURT
               NEW JERSEY DISTRICT OF NEW JERSEY
                        CAMDEN DIVISION
                            )
IN RE:                      )     CASE NO. 20-19144-ABA
MICHELLE LUGO               )     CHAPTER 13
              DEBTOR        )
                            )

                                \t2\
  NOTICE OF APPEARANCE PURSUANT TO BANKRUPTCY RULE 9010 (b) AND
    REQUEST FOR NOTICES UNDER BANKRUPTCY RULE 2002 REGARDING
  PROPERTY DESCRIBED AS 1 LIBERTY TRAIL, DELRAN, NJ 08075 AND THAT
    CERTAIN LOAN MORE SPECIFICALLY IDENTIFIED AS LOAN NUMBER
                            *******4612


       NOW COMES Freedom Mortgage Corporation, by and through its attorney Brock and

Scott, PLLC, pursuant to Bankruptcy Rule 9010 and makes its appearance as a secured creditor

in this cause and, pursuant to Bankruptcy Rule 2002, requests that it be noticed on all pleadings,

documents and hearings; that it receive copies of all documents; and be added to the matrix to be

served at the addresses below:

Nicole Savage
Brock and Scott, PLLC
Attorneys at Law
302 Fellowship Road
Mount Laurel, NJ 08054
njbkr@brockandscott.com

Freedom Mortgage
10500 Kincaid Drive
Fishers, Indiana 46037

       Please take notice that the undersigned hereby appears as counsel for Freedom Mortgage

Corporation pursuant to Bankruptcy Rule 9010(b). The undersigned’s filing of this notice is limited

to the instant case noted above and should not be construed as unlimited representation of the
                                                                               20-13322 BKOBJ01


              *CID938003*
BarNumber:00033-2011
                                                             *DID200399*
Creditor with respect to any and all matters, proceedings, or actions that may be taken in the instant

case or any associated case or proceeding involving the above-named Creditor.


                                                       RESPECTFULLY SUBMITTED,


                                                       /s/_____________________________
                                                       Nicole Savage
                                                       Attorney at Law (00033-2011)
                                                       Brock & Scott, PLLC
                                                       302 Fellowship Road
                                                       Mount Laurel, NJ 08054
                                                       844-856-6646
                                                       704-369-0760
                                                       njbkr@brockandscott.com




                                                                                 20-13322 BKOBJ01
BarNumber:00033-2011
                                 CERTIFICATE OF SERVICE

        I, the undersigned, hereby certify that a true and exact copy of the foregoing Notice of
Appearance has been electronically served or mailed, postage prepaid on December
                                                                        \dt\ __________________
                                                                                       17, 2020
to the following:

MICHELLE LUGO
1 LIBERTY TRAIL
DELRAN, NJ 08075

Sadek and Cooper
1315 Walnut Street
Suite 502
Philadelphia, PA 19107
brad@sadeklaw.com


Isabel C Balboa, Bankruptcy Trustee
Cherry Tree Corporate Center
535 Route 38 - Suite 580
Cherry Hill, NJ 08002

US Dept of Justice, US Trustee
One Newark Center
Ste 2100
Newark, NJ 07102


                                                    /s/_____________________________
                                                    Nicole Savage
                                                    Attorney at Law (00033-2011)
                                                    Brock & Scott, PLLC
                                                    302 Fellowship Road
                                                    Mount Laurel, NJ 08054
                                                    844-856-6646
                                                    704-369-0760
                                                    njbkr@brockandscott.com




                                                                               20-13322 BKOBJ01
BarNumber:00033-2011
